Title: The American Commissioners to Sartine, 14 May 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, May 14, 1778: American warships have hitherto taken between four and five hundred prisoners, who were released because we could not confine them in France. Now Capt. Jones has brought into Brest nearly two hundred, whom we should gladly exchange for our seamen in England, but who we fear will be released in turn. We have found legal opinion that release is not mandatory, and we should welcome your advice on whether there is any way to retain these prisoners until they can be exchanged for ours.>
